367 So. 2d 735 (1979)
John M. CATLETT, II, Appellant,
v.
STATE of Florida, Appellee.
No. 78-1406.
District Court of Appeal of Florida, Fourth District.
February 21, 1979.
John M. Catlett, II, pro se.
Robert L. Shevin, Atty. Gen., Tallahassee, and Glenn H. Mitchell, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the lower court's dismissal of appellant's motion to vacate filed pursuant to Fla.R.Cr.P. 3.850. Appellant's motion was legally insufficient in that the motion did not specify whether appellant had previously filed a plenary appeal from his conviction and sentence (and, if so, the disposition of that appeal), nor did the motion specify whether appellant had filed any previous Rule 3.850 motions (and, if so, how many). We have recently ruled the latter omission, by itself, warrants a summary denial since the motion is not in substantial compliance with Rule 3.850. Scott v. State, 364 So. 2d 67 (Fla. 4th DCA 1978).
Our affirmance is without prejudice to file a more properly drafted motion for collateral relief predicated on the same grounds. As we emphasized in Scott, supra, the recently adopted Rule 3.987, Fla.R. Cr.P., provides a complete fill-in-the-blanks type form to assist prisoners in preparing their 3.850 motions.
AFFIRMED.
DAUKSCH, MOORE and BERANEK, JJ., concur.